Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2016

                                       No. 04-16-00038-CV

CITY OF FLORESVILLE, TEXAS, City of Floresville City Council, City of Floresville City
       Planning and Zoning Committee, and the Wilson County Appraisal District,
                                    Appellants

                                                 v.

                          STARNES INVESTMENT GROUP, LLC,
                                      Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 15-06-0367-CVW
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
         This is an accelerated appeal. Appellee has filed a motion for extension of time to file its
brief, requesting an extension to April 26, 2016. Appellee’s motion is granted. Appellee’s brief is
due April 26, 2016. If appellee’s brief is not filed by April 26, 2016, this appeal will be set “at
issue” and will be set for submission without an appellee’s brief.




                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court